UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
In Re: DOUGLAS WARDRICK,            )
                                    )
                  Petitioner,       )
                                    )
                                    )                 Civil Action No. 18-2623 (ABJ)
                                    )
____________________________________)


                                  MEMORANDUM OPINION

       Petitioner Douglas Wardrick is a D.C. Code offender appearing pro se. He has filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2254, asserting that he is entitled to a

sentence reduction in light of the holding in Johnson v. United States, --- U.S. ---, 135 S.Ct. 2551,

2563 (2015). For the reasons that follow, the petition will be dismissed for want of jurisdiction.

                                        BACKGROUND

       A D.C. Superior Court jury convicted petitioner in 2010 of two counts of second-degree

burglary and one count each of malicious destruction of property, possession of implements of

crime, and assault with a dangerous weapon (vehicle). See Gov’t’s Opp’n to Pet’r’s Pet. for Writ

of Habeas Corpus at 1-2 [Dkt. # 7]; Pet. at 2 [Dkt. # 1]; Wardrick v. United States, No. 15-CO-

1004 (D.C. Mar. 23, 2017) (per curiam) [Dkt. # 1-1]. Judge Anthony C. Epstein sentenced

petitioner to a total of 312 months’ incarceration. Id. Petitioner’s convictions were affirmed by

summary disposition on March 20, 2012. See Wardrick v. United States, 40 A.3d 18 (D.C. Mar.

20, 2012) (Table). After overcoming hurdles under the habeas successive rule, see Gov’t’s Opp’n

at 2-3, petitioner was allowed to proceed in this Court under § 2254, and the government was

ordered to show cause why the writ of habeas corpus should not issue. See Nov. 26, 2018 Order

[Dkt. # 2] (citing In re: Douglas Wardick, No. 17-3028 (D.C. Cir. July 31, 2018)). The government

                                                 1
filed an opposition to the petition [Dkt. # 8], and petitioner filed a reply [Dkt. # 9].

                                       LEGAL STANDARD

        “The allegations of . . . an answer to an order to show cause in a habeas corpus proceeding,

if not traversed, shall be accepted as true except to the extent that the judge finds from the evidence

that they are not true.” 28 U.S.C. § 2248. The extraordinary remedy of habeas corpus is available

to District of Columbia prisoners if the prisoner shows that he is “in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). But unlike prisoners

challenging state or federal court convictions, “District of Columbia prisoner[s] ha[ve] no recourse

to a federal judicial forum unless [it is shown that] the local remedy is inadequate or ineffective to

test the legality of his detention.” Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (internal

footnote and quotation marks omitted); see Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir.

1997) (“In order to collaterally attack his sentence in an Article III court a District of Columbia

prisoner faces a hurdle that a federal prisoner does not.”).

        D.C. Code § 23-110 provides:

            A prisoner in custody under sentence of the Superior Court claiming the
            right to be released upon the ground that (1) the sentence was imposed in
            violation of the Constitution of the United States or the laws of the District
            of Columbia, (2) the court was without jurisdiction to impose the sentence,
            (3) the sentence was in excess of the maximum authorized by law, (4) the
            sentence is otherwise subject to collateral attack, may move the court to
            vacate, set aside, or correct the sentence.

Id. § 23-110(a). It also states:

           An application for a writ of habeas corpus in behalf of a prisoner who is
           authorized to apply for relief by motion pursuant to this section shall not be
           entertained . . . by any Federal . . . court if it appears that the applicant has
           failed to make a motion for relief under this section or that the Superior Court
           has denied him relief, unless it also appears that the remedy by motion is
           inadequate or ineffective to test the legality of his detention.




                                                   2
Id. § 23-110(g). Section 23-110 has been described as “a remedy analogous to 28 U.S.C. § 2255

for prisoners sentenced in D.C. Superior Court who wish[ ] to challenge their conviction or

sentence,” Blair-Bey v. Quick, 151 F.3d 1036, 1042-43 (D.C. Cir. 1998), and it has been the vehicle

for D.C. prisoners to collaterally attack their sentences since passage of the Court Reform Act in

1970, Byrd, 119 F.3d at 36-37.

                                            ANALYSIS

       The government argues that D.C. Code § 23-110(g) bars federal court review of petitioner’s

claim. Opp’n at 4-5. The Court agrees. The Court of Appeals has interpreted § 23-110(g) as

“divest[ing] federal courts of jurisdiction to hear habeas petitions by prisoners who could have

raised viable claims pursuant to § 23-110(a).” Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir.

2009); see Ibrahim v. United States, 661 F.3d 1141, 1146 (D.C. Cir. 2011) (explaining that “§ 23-

110(g) is not a procedural bar to otherwise available federal habeas claims; it is Congress’s

deliberate channeling of constitutional collateral attacks on Superior Court sentences to courts

within the District’s judicial system (subject to Supreme Court review), with federal habeas

available only as a safety valve”) (parenthesis in original)).

       As indicated above, petitioner relies on “a new rule of constitutional law, made retroactive

to cases on collateral review by the Supreme Court[.]” 28 U.S.C. § 2254(e)(2)(A)(i). In Johnson,

the Supreme Court considered the sentence enhancement provisions of the Armed Career Criminal

Act of 1984, 18 U.S.C. § 924(e)(2)(B); determined that the definition of “violent felony” for

enhancement purposes was unconstitutionally vague; and held “that imposing an increased

sentence under the residual clause of the . . . Act violates the Constitution’s guarantee of due

process.” 135 S. Ct. at 2563. The Court subsequently held that “the rule announced in Johnson is




                                                  3
substantive,” and it applied Johnson retroactively “in cases on collateral review.” Welch v. United

States, 136 S. Ct. 1257, 1265, 1268 (2016).

       Any claim petitioner may have in light of Johnson goes to the constitutionality of his

sentence, which is redressable under D.C. Code § 23-110(a). It does not appear that petitioner has

pursued his local remedy, nor has he shown that remedy to be inadequate or ineffective. So, the

Court has no choice but to dismiss the instant petition for want of jurisdiction. A separate Order

accompanies this Memorandum Opinion.




                                                     AMY BERMAN JACKSON
DATE: October 16, 2019                               United States District Judge




                                                4